Title: To Alexander Hamilton from Edward Carrington, 2 July 1793
From: Carrington, Edward
To: Hamilton, Alexander



Richmond July 2. 1793
My dear Sir

I am favored with yours of the 15th June, with a Copy of the Account which accompanied your report, of the same date, to the President.
It is true that suggestions such as you have heard have been thrown out here, and, according to the disposition of the hearers, have been credited and discredited. This you must expect will be the case, until time or events, shall take from your Persecutors the fabricated plausibilities which it is in their power to present to the ignorant and illiberal part of the Community. Upon the passing off of the next Session of Congress without direct and effectual steps to convict you of the alleged crimes, or upon an attempt to convict, & a failure, their influence must sink. I have pressed this idea here, and trust it will be generally entertained. The Story of Virginia alone sending to Congress virtuous and wise Men, is a tale which cannot long be sustained even in the minds of the most ignorant. Empty clamor will, for a Season, catch the public ear, and, while it is employed on indefinite complaints, popular Men may, for a considerable time, keep up the delusion; but when they venture to descend to specified crimes in any particular officer, they shortly impeach & convict, or give up their clamors. The people will not believe them actuated by motives of public justice, while they continue their allegations, and yet forbear those legal proceedings by which a fair issue might be obtained. Should your persecutors not come forward at the next Session with an impeachment, it is my opinion, my good Friend, that you should explicitly call for one. It would ensure at once their destruction: their forbearance would be sufficient with the impartial; but your calling for it, and their declining, would deprive the malavolent of all pretext for calumny. I think that such a demand, early in the session, would cut up by the roots, the system of intrigue which will be, & perhaps is already, practiced upon New Members for sapping you and your Measures, as it will tend to open their eyes to the variety of the complaints they hear.

The Statement you enclosed is such as I was prepared for from the impressions I received upon reading the Reports made to the last session of Congress, even without the June remitance to Holland, and it is such as agrees, in substance, with Mr. Randolphs (the Attorney Genl) information since he came to Virga. It has been insisted upon that your Reports fixed 2,000,000 dollars as actually tangible for the purchases of the Debt. To me it appeared, from reading the Reports, that that sum might be considered as a Surplussage, upon an estimation of the amount of all the Revenues collected, & to be collected, accruing to a certain period, and all the loans received to a certain time; but that, during the procrastinations in the coming in of the Revenues, from long Credits and delays, some of the loaned monies must be employed in anticipations. This was the idea I formed from reading the Reports, and this ought, in my opinion, to have been naturally expected by every Man who would give himself the trouble to think for a moment on the subject, even without calculating. For want of the statements to which your reports referred, I have not been enabled to form so accurate a judgment in full, as I wished—these I have not as yet seen—could you without too much trouble send them to me?
I was exceedingly glad to receive your letter and the statement which accompanied it. It enables me to be more explicit in my opinions, and I shew it to every one with whom I converse, where there appears a disposition to be informed.
Your determination to continue in office and to Stem the Storms which envy, malice, or ambition can generate against you, is that on which, in my opinion, your salvation depends. Stand fast, and you cannot fail—Resign, under pressure of the present opposition, and you fall irretrievably. You will receive from me nothing but the dictates of candor. If I know my own Heart, I have no attachments in public life but what are sanctified by a thorough conviction, that they carry with them the public good. Upon this ground I profess to feel a strong attachment to you, and am exceedingly solicitous that you retain the confidence of a Country which has received from the measures you have devised great good.
I am with the greatest regard   your sincere Friend   & He. st

Ed. Carrington
Alexander Hamilton Esq

 